DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 6/4/2020 and 2/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because:
-Line 1: please correct “Aa” to “A”
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-14, 16-17, and 19-20 are objected to because of the following informalities:  
-Claims 2-14, 16-17, and 19-20: please correct the preambles from “The infusion system of Claim x…” to “The infusion system of claim x…”.
-Claim 14, line 1: please correct “the one or more electrodes” to “the plurality of electrodes”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the tube further comprises one or more other fluid delivery conduits, and wherein each conduit of the plurality of conduits corresponds to a tubule”.  It is unclear whether the “one or more other fluid delivery conduits” is intended to be a part of the “plurality of conduits” first introduced in claim 1, or whether the “one or more other fluid delivery conduits” is an entirely separate limitation.  For examination purposes, the Examiner interprets that the “one or more other fluid delivery conduits” is a separate limitation from the “plurality of conduits” and therefore the “one or more other fluid delivery conduits” are not required to correspond to a tubule.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1).
Regarding claim 1, Holtzclaw discloses a fluid infusion system (see Fig. 1 and 3) comprising: 
	a housing (112) configured to be coupled to an anatomy of a user (see par. [0026]);
	a tube (150) configured to extend from the housing (112) (see Fig. 7) for insertion into the anatomy of a user (see Fig. 7), the tube (150) comprising a plurality of conduits (152, 154) defined within the tube (150), the plurality of conduits (152, 154) comprising:
	a fluid delivery conduit (152) configured to facilitate a fluidic connection between a fluid source (102) and the anatomy of the user (see par. [0031]), and
	one or more conduits (154) configured to accommodate a plurality of electrodes (158) for determining a physiological characteristic of the user (see par. [0032], [0028]).
	However, Holtzclaw fails to explicitly disclose that the housing is configured to be adhesively coupled to an anatomy of a user.
	Geismar discloses a fluid infusion system (see Fig. 1) wherein the housing (40) is configured to be adhesively coupled to an anatomy of a user (see par. [0035]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the system of 

	Regarding claim 2, modified Holtzclaw discloses the fluid infusion system of claim 1 substantially as claimed, wherein the fluid source (102) is a fluid delivery device (see par. [0026]) comprising a fluid reservoir (see par. [0027]).

	Regarding claim 3, modified Holtzclaw discloses the fluid infusion system of claim 1 substantially as claimed, wherein the fluid delivery conduit (152) terminates at the end of the tube (150) (see Fig. 7), wherein the end is configured to be inserted into the anatomy of the user (see Fig. 7), and wherein the end comprises a fluid outlet (outlet at bottom of 150) through which the fluid delivery conduit (152) is configured to facilitate the fluidic connection (see Fig. 7, par. [0036] and [0031]-[0032]).

	Regarding claim 4, modified Holtzclaw discloses the fluid infusion system of claim 1 substantially as claimed, wherein the plurality of electrodes (158) comprises a reference electrode, a counter electrode, and a working electrode (see Fig. 3, par. [0030]).

	Regarding claim 15, Holtzclaw discloses a fluid infusion system (see Fig. 1 and 6) comprising:
	a housing (112) configured to be coupled to an anatomy of a user (see par. [0026]);

	a plurality of electrodes (W, R, G, C) configured to determine a physiological characteristic of the user (see par. [0035], [0028]), the plurality of electrodes (W, R, G, C) being printed on the one or more fluid delivery tubes (400) (see Fig. 6, par. [0035], the Examiner interprets the electrodes being “embedded within the tubing” as being “printed on”).
However, Holtzclaw fails to explicitly disclose that the housing is configured to be adhesively coupled to an anatomy of a user.
	Geismar discloses a fluid infusion system (see Fig. 1) wherein the housing (40) is configured to be adhesively coupled to an anatomy of a user (see par. [0035]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the system of Holtzclaw to be adhesively coupled to the user as taught by Geismar in order to hold the housing to the body (see Geismar par. [0035]).

	Regarding claim 17, modified Holtzclaw discloses the fluid infusion system of claim 15 substantially as claimed, wherein each fluid delivery tube (400) has a reference electrode, a counter electrode, and a working electrode printed thereon (see Fig. 6, par. 

	Regarding claim 18, Holtzclaw discloses a fluid infusion system (see Fig. 1 and 5) comprising:
	a housing (112) configured to be coupled to an anatomy of a user (see par. [0026]);
	a fluid delivery tube (306) configured to extend from the housing (112) for insertion into the anatomy of the user (such as shown by alternate tubes 150/152 of Fig. 7; “Fig. 7 is a side view of an exemplary embodiment of the combined infusion-sensor unit 112” [0036]), thereby facilitating a fluidic connection between a fluid source (102) and the anatomy of the user (see Fig. 7, par. [0026], [0034]); and
	a substrate (308) comprising a plurality of electrodes (302) configured to determine a physiological characteristic of the user (see par. [0028]), the substrate (308) being coupled to the fluid delivery tube (306) such that the plurality of electrodes (302) is positioned below one or more fluid outlets (outlet of 306) defined in the fluid delivery tube (306) (see par. [0034], Fig. 5) (note: the Examiner interprets “below” as being orientation dependent).
However, Holtzclaw fails to explicitly disclose that the housing is configured to be adhesively coupled to an anatomy of a user.
	Geismar discloses a fluid infusion system (see Fig. 1) wherein the housing (40) is configured to be adhesively coupled to an anatomy of a user (see par. [0035]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the 

Regarding claim 19, modified Holtzclaw discloses the fluid infusion system of claim 18 substantially as claimed.  However, Holtzclaw fails to disclose that the plurality of electrodes is configured to face a first direction, and wherein the one or more fluid outlets are configured to face a second direction that is opposite to the first direction.
Geismar discloses a fluid infusion system (see Fig. 4) wherein the plurality of electrodes (electrodes of sensor 322) is configured to face a first direction (see Fig. 4), and wherein the one or more fluid outlets (332) are configured to face a second direction that is opposite to the first direction (outlets 332 extend all the way around tube 333, therefore there are some outlets 332 which face opposite to the electrodes in sensor 322 as shown (see Fig. 4, par. [0042]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Holtzclaw with the opposite facing directions of Geismar in order to prevent the electrodes from being affected by the infused fluid (see Geismar par. [0042]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1), as applied to claim 1 above, further in view of Rush et al. (US 2006/0224141 A1).
Regarding claim 5, modified Holtzclaw discloses the fluid infusion system of claim 1 substantially as claimed.  However, Holtzclaw fails to disclose a plurality of windows defined along an outer length of the tube, and wherein each window of the plurality of windows is configured to expose a respective electrode of the plurality of electrodes to the anatomy of the user.
Rush discloses a fluid infusion system (see Fig. 10) wherein a plurality of windows (spaces of tube 1020 for electrodes 1021, 1022, 1023) is defined along an outer length of the tube (1020) (see Fig. 10), and wherein each window (space of tube 1020 for electrodes 1021, 1022, 1023) of the plurality of windows (spaces of tube 1020 for electrodes 1021, 1022, 1023) is configured to expose a respective electrode (1021, 1022, 1023) of the plurality of electrodes (1021, 1022, 1023) to the anatomy of the user (see Fig. 10, par. [0074]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Holtzclaw with the windows of Rush in order to be positioned to maintain fluid contact with the patient’s analyte (see Rush par. [0074]).
	
Regarding claim 6, modified Holtzclaw discloses the fluid infusion system of claim 5 substantially as claimed, wherein the tube (150) further comprises one or more fluid outlets (outlet at distal end of 152) configured to face away from the plurality of windows (spaces of tube 1020 for electrodes 1021, 1022, 1023 of Rush incorporated into tube of Holtzclaw – see modifications to claim 5 above) such that fluid delivery (via conduit 152) and physiological characteristic determination (via the electrodes 158 exposed by the window of Rush – see modifications to claim 5 above) are capable of .

Claims 7-8, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1), as applied to claims 1 and 18 above, further in view of Steil et al. (US 6,558,351 B1).
Regarding claim 7, modified Holtzclaw discloses the fluid infusion system of claim 1 substantially as claimed.  However, Holtzclaw fails to disclose that a window is defined along an outer length of the tube, and wherein the window is configured to expose the plurality of electrodes to the anatomy of the user.  
Steil discloses a fluid infusion system (see Fig. 4) wherein a window (60) is defined along an outer length of the tube (58), and wherein the window (60) is configured to expose the plurality of electrodes (42) to the anatomy of the user (see Fig. 4, col. 36 lines 31-34).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Holtzclaw with the window of Steil in order to insert the tube and hold the electrodes in place during insertion (see Steil col. 36 lines 31-34).

Regarding claim 8, modified Holtzclaw discloses the infusion system of claim 7 substantially as claimed, wherein the tube (150) further comprises one or more fluid outlets (outlet at distal end of 152) configured to face away from the window (window of Steil modified to side of 150 of Holtzclaw – see Steil Fig. 4 and modifications to claim 7 

Regarding claim 12, modified Holtzclaw discloses the infusion system of claim 1 substantially as claimed.  However, Holtzclaw fails to disclose that the plurality of electrodes is coupled to a substrate, wherein the one or more conduits comprise a slot defined along at least a portion of a length of the tube, and wherein the slot is configured to secure the substrate to the tube.
Steil discloses a fluid infusion system (see Fig. 4) wherein the plurality of electrodes (42) is coupled to a substrate (26), wherein the one or more conduits (58) comprise a slot (60) defined along at least a portion of a length of the tube (58 and inner tube attached to 26), and wherein the slot (60) is configured to secure the substrate (26) to the tube (58 and inner tube attached to 26) (see col. 36 lines 31-34).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Holtzclaw with the substrate and slot of Steil in order to insert the tube and hold the electrodes in place during insertion (see Steil col. 36 lines 31-34).

Regarding claim 20, modified Holtzclaw discloses the fluid infusion system of claim 18 substantially as claimed.  However, Holtzclaw fails to disclose that the plurality of electrodes is configured to face a first direction, and wherein the one or more fluid 
Steil discloses a fluid infusion system (see Fig. 3) wherein the plurality of electrodes (42) is configured to face a first direction (perpendicular to 26 – see Fig. 3) and wherein the one or more fluid outlets (outlet at distal end of 58) are configured to face a second direction (parallel to 58 – see Fig. 3) that is perpendicular to the first direction (perpendicular to 26) (see Fig. 3).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Holtzclaw with the directions of Steil in order to provide for a mechanism to insert the tube and hold the electrodes in place during insertion (see Steil col. 36 lines 31-34).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1), as applied to claim 1 above, further in view of Bachinski et al. (US 2013/0023816 A1).
Regarding claim 9, modified Holtzclaw discloses the fluid infusion system of claim 1 substantially as claimed, wherein the tube (150) further comprises an outer layer of material (material which forms 154) used to form the one or more conduits (154) adjacent the fluid delivery conduit (152).  However, Holtzclaw fails to explicitly disclose that the material is a heat shrink material. 
Bachinski discloses a system (see Fig. 4A-4C) having a heat shrink material (414) forming an outer layer around the electrode (see Fig. 4A-4C, par. [0057]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1), as applied to claim 1 above, in view of Van Antwerp et al. (US 2009/0062767 A1).
Regarding claim 10, modified Holtzclaw discloses the infusion system of claim 1 substantially as claimed.  However, Holtzclaw fails to disclose that the tube is inserted into the anatomy of the user using a needle that at least partially envelopes the tube.
Van Antwerp discloses a fluid infusion system (see Fig. 8A-8D), wherein the tube (sensor and tube, see Fig. 8B) is inserted into the anatomy of a user using a needle (see Fig. 8B) that at least partially envelopes the tube (sensor and tube, see Fig. 8B).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Holtzclaw to include the needle of Van Antwerp in order to insert the device into the patient (see Van Antwerp par. [0064]).

Regarding claim 11, modified Holtzclaw discloses the fluid infusion system of claim 1 substantially as claimed.  However, Holtzclaw fails to disclose that the tube is inserted into the anatomy of the user using a needle that is extended through the fluid delivery conduit.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in the embodiment of Figs. 1 and 3 and in view of Geismar et al. (US 2006/0253085 A1), as applied to claim 1 above, in view of Holtzclaw et al. (US 2012/0238849 A1) in the embodiment of Fig. 5.
Regarding claim 13, modified Holtzclaw discloses, in the embodiment of Figs. 1 and 3, the fluid infusion system of claim 1 substantially as claimed.  However, Holtzclaw, in the embodiment of Figs. 1 and 3, fails to disclose that the tube further comprises one or more other fluid delivery conduits, and wherein each conduit of the plurality of conduits corresponds to a tubule.
Holtzclaw, in the embodiment of Fig. 5, discloses that the tube (300) further comprises one or more other fluid delivery conduits (306), and wherein each conduit (304 and 306) of the plurality of conduits (304 and 306) corresponds to a tubule (see Fig. 5).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the single conduit of the system of modified Holtzclaw Figs. 1 and 3 with the multiple conduits of Holtzclaw .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1), as applied to claim 1 above, in view of Burnes et al. (US 2008/0132773 A1).
Regarding claim 14, modified Holtzclaw discloses the fluid infusion system of claim 1 substantially as claimed, wherein the one or more electrodes (158) correspond to one or more wires (each electrode 158 is a wire 158), and wherein the fluid delivery conduit (152) is defined by an enclosure formed using the wires (158) (see Fig. 3).  However, Holtzclaw fails to disclose that the one or more wires are of a ribbon cable, the enclosure formed using the ribbon cable.
Burnes discloses a system (see Fig. 1) with wires (18) forming a ribbon cable (12) (see par. [0031]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wires of the system of modified Holtzclaw to be a ribbon cable as taught by Burnes because Burnes discloses that a ribbon cable is an alternative configuration for electrodes yielding a predictable result of transmitting electrical signals (see Burnes par. [0031]).  This modification provides that the enclosure (see Fig. 3) is formed using the ribbon cable.

16 is rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1), in the embodiment of Figs. 1 and 6, in view of Geismar et al. (US 2006/0253085 A1), as applied to claim 15 above, in view of Holtzclaw et al. (US 2012/0238849 A1), in the embodiment of Fig. 5.
Regarding claim 16, modified Holtzclaw discloses, in the embodiment of Figs. 1 and 6, the fluid infusion system of claim 15 substantially as claimed.  However, Holtzclaw, in the embodiment of Figs. 1 and 6, fails to disclose that the one or more fluid delivery tubs comprise a plurality of interconnected tubes configured to form an enclosure.
Holtzclaw, in the embodiment of Fig. 5, discloses that the one or more fluid delivery tubes (300) comprise a plurality of interconnected tubes (outer insulator layers forming tubes – see Fig. 5, par. [0034]) configured to form an enclosure (see Fig. 5).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes of the system of modified Holtzclaw Figs. 1 and 6 each with the outer insulator layer as taught by the system of Holtzclaw Fig. 5 such that the delivery tube comprises a plurality of interconnected tubes forming an enclosure in order to insulate each electrode from its neighboring electrodes (see Holtzclaw par. [0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783      

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783